46 N.J. 1 (1965)
214 A.2d 313
MICHAEL ARDIS AND DANIEL EILE, PLAINTIFFS-APPELLANTS,
v.
CARLTON THOMAS REED, A/K/A CARLTON REED, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 26, 1965.
Decided November 8, 1965.
Mr. Howard A. Goldberger argued the cause for the appellants (Messrs. Goldberger, Ostrow, Siegel & Finn, attorneys).
Mr. George P. Moser, Jr. argued the cause for the respondent (Messrs. Moser, Roveto & McGough, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Collester in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.